Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-3 and 5-22 are pending, claim 22 is new, and claims 13-15 are withdrawn. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 8, 9, 11, 12, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eurippini FR3030202.
	Regarding claim 1, Eurippini discloses a spray actuator comprising:
a top (item 22) and a shroud (item 34), the shroud including a bottom perimeter and a central passageway (item 38) having an inlet opening (opening of 38);
an expansion chamber (item 26) located in the central passageway opposite the inlet opening;
an expansion chamber outlet opening (transition from 26 to passage leading to 40) that is oriented perpendicular to the central passageway inlet opening; and
a mouth (item 36 which is the housing of elongated opening 42) having a mouth inlet (item 40) and a slotted outlet (item 42), wherein the mouth cross sectional area tapers outwardly from the mouth inlet to the slotted outlet (see figure 2, as 42 is increased in size from 40 in the cut view shown), wherein the expansion chamber outlet opening opens into the mouth inlet and wherein the expansion chamber outlet opening has a cross-sectional area that is smaller than the cross sectional area of the slotted outlet (size of 42 is shown to be larger in both the side view of figure 2 and the top figure of figure 3 than the juncture of 26 to the horizontal path).
Regarding claim 5, Eurippini discloses wherein the mouth has a top wall and a bottom wall and the mouth taper is an angle (a) of from 10° to 90° between the mouth top wall and the mouth bottom wall (page 4, lines 35-36, “alpha…advantageously greater than 10 degrees”).
Regarding claim 6, Eurippini discloses wherein the mouth inlet includes a throat (passageway between 40 and 26 juncture/outlet) located between the expansion chamber outlet opening and the mouth inlet.
Regarding claim 7, Eurippini discloses wherein the throat has a constant cross-sectional area (see figures 2 and 3).
Regarding claims 8, 9, and 19, Eurippini discloses as best understood wherein the expansion chamber outlet opening is a choke point for of fluid flowing between the actuator inlet opening and the mouth inlet (as best understood by the definition of choke point, the expansion chamber outlet opening is a choke point).
Regarding claim 11, Eurippini disclose wherein the mouth has a first side wall (top side) and 
a second side wall (bottom side) wherein the distance between the first side wall and second side wall is constant in the mouth (see figure 1 for the top and figure 4 for the bottom).
Regarding claim 12, Eurippini further discloses wherein the spray actuator is associated with a can (16) having an internal valve (valve for 18) and hollow stem (item 18) such that the hollow stem is occupies a portion of the actuator central passageway (capable of, the Examiner notes these added components are not positively recited since they are not part of the spray actuator).
Regarding claim 16, in further lieu of the rejection of claim 1, Eurippini further discloses a spray can (item 12) comprising a spray can (item 16) containing a pressurized fluid and having an internal valve (item 18) including a hollow stem having an opening (valve 18 contains an exit stem which opens).
Regarding claim 17, Eurippini further discloses wherein in use, a fluid stream is formed having a width of up to 1 inch and a height of up to 6 to 8 inches when measured from about 3 to 10 inches from the actuator mouth outlet (system is capable of spraying this output when held in a particular way and filled with appropriate dispensing material, in a sense, the claim is regarding to the functional capability of the system and must be claimed as a method to get full patentable weight).
Regarding claim 18, Eurippini further discloses wherein the fluid exits the actuator at a rate of at least 18 ounces per minute (system is capable of spraying this output when filled with appropriate dispensing material, in a sense, the claim is regarding to the functional capability of the system and must be claimed as a method to get full patentable weight).
Regarding claim 20, Eurippini further discloses wherein the pressurized fluid is paint (makeup is a type of paint, further capable of).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eurippini (FR3030202).
Regarding claims 2 and 3, though Eurippini clearly discloses a substantially larger sized slotted outlet, the size is not explicitly disclosed, thus that 50% and 80% required levels by claims 2 and 3 are not anticipated.  However, visually the Examiner would like to note it appears that the cross-sectional area appears to be at least 90% smaller.
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to change the size of the outlet versus the flow paths therein, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05. II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the severity of the venturi flow path which achieves the recognized result of a pressure drop/atomization, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).  The Examiner notes that Applicant lacks criticality for the claimed range.
Claims 8-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eurippini (FR3030202) in view of Atkins (2,915,225) and Shunji (JP2001300353).
Regarding claims 8-10 and 19, as best understood Eurippini fails to disclose wherein the expansion chamber outlet opening is a choke point for fluid flowing between the actuator inlet opening and the mount inlet.
However, Atkins teaches a system where the outlet is constricted and is the smallest/only constriction (see figure 2) and Shunji teaches the outlet opening is a choke point equivalent to the applicant’s disclosure with a clearly smaller inlet opening and stem outlet.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the internal dimensions of the expansion chamber outlet opening such that the flow is optimized as taught by the combination of Eurippini, Atkins, and Shunji, the motivation being this appears to be an instance of combining prior art elements according to known methods to yield predictable results, in this case, the result varies the intensity/power/pattern of the sprayer component.  Further, the Examiner asks for clarification of these claims since they appear to conflict with the specification/best understood definition but appear to match the drawing.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eurippini in view of Sanwald (U.S. 2016/0228884).
With respect to claim 22, Eurippini discloses the spray actuator, but fails to disclose the spray actuator is an injection molded thermoplastic polymer. 
Sanwald, paragraph 0011 and 0015, discloses a thermoplastic polymer being made via injection molding, allowing for the two-component nozzle to be made in one process step and using a material of lower material cost. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method and material as disclosed by Sanwald into the system of Eurippini, allowing their nozzle to be made in one process step and using a material of lower material cost. Furthermore, it has been held top e within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application applicant has not disclosed any criticality for the claimed limitations. Also, whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug 333, F2d 905, 142 USPQ 161 (CCPA 1964). 
Response to Arguments/Amendments
	The Amendment filed (09/02/2022) has been entered. Currently claims 1-3 and 5-22 are pending, claim 22 is new, and claims 13-15 are withdrawn. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (03/02/2022). 	Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive. With regards to item 46, examiner notes that was a type and should have been 36 (as it is what has the outlet 42 and inlet 40). Applicant argues that Eurippini teaches several different independent structures being used to reject the claim, the examiner notes the applicant is not claiming them such that Eurippini does not read on them, as the element of Eurippini being rejected is made of two pieces which are noted welded together, the new claim 22 which has the spray actuator being formed via injection molding of a thermoplastic can be noted as being two elements made via injection molding and then welded together, or the obviousness of making them out of a single mold (as making  two piece construction into one piece is an obvious combination to make see MPEP 2144.04; the examiner notes this is not currently claimed). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752